Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Carol Lorraine Cagle is suspended from the practice of law for two years. Suspension effective April 9, 2007. Respondent Carol Lorraine Cagle shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.